Title: To Thomas Jefferson from J. P. P. Derieux, 19 July 1793
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 19 July 1793. He wrote on 25 May thanking TJ for the seeds and acknowledging his letter of 10 Mch. He fears that his letter may have miscarried and so repeats his request that TJ advise him of the progress of the sale and propose to Vaughan that his merchandise which is perishable or selling slowly be exchanged for coarse dry goods such as brown cloth which would easily be sold here or in Richmond, especially now when all kinds of merchandise have increased in price. If luxury items sell as well as other goods, as is common in large cities, Vaughan might not object to giving him an advantage that is not detrimental to himself. He is anxious to conclude this sale only because  his creditors show their impatience daily. Neither he nor Gamble has learned more of his bill of exchange for 5,000 livres, which prompts him to ask TJ to forward the enclosed letter to Fenwick, as well as another to Madame Bellanger, about whom he is very worried because he has had no news since hers of 29 Dec. He has written her by various routes but supposes that they are less reliable than TJ’s and that the letters did not reach her. He asks TJ to send an order for £7.17.0, deductible from the sale of his merchandise and payable in produce from Monticello, to Peter Mark, to whom he owes that amount. Mark asked him to obtain this favor, which would provide him with bread for his family. [P.S.] Since Madame Derieux has totally adopted the good method of making Virginia cloth for their family, he asks TJ to buy him a bale of good spinning cotton from the proceeds of his merchandise, if the shipping cost would not bring it above the selling price in Richmond.
